         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 1 of 30



                           THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



 JRSK, Inc. d/b/a Away,
                                                      Civil Action No.
                 Plaintiff,

 v.
                                                      COMPLAINT
 Olivet International, Inc.
 Macy’s, Inc.,
                                                      Jury Trial Demanded
                 Defendants.


        Plaintiff JRSK, Inc., doing business as Away (“Away” or “Plaintiff”), brings this action

for damages and injunctive relief arising from trade secret misappropriation, breach of contract,

trade dress infringement, false designation of origin, unfair competition, trade dress dilution and

unlawful deceptive acts against Olivet International, Inc. (“Olivet”) and Macy’s, Inc. (“Macy’s”

and, together with Olivet, “Defendants”). The allegations herein are made based on personal

knowledge as to Plaintiff and its own actions and interactions, and upon information and belief as

to all other matters.

                                 NATURE OF THE ACTION

        1.      This is a case about deception. Away is a well-known and successful designer,

manufacturer, and retailer of luggage for the modern traveler. Olivet manufactures luggage. In

August 2017, Olivet contacted Away regarding a “potential business opportunity” and invited

Away to “meet and discuss opportunities to develop a partnership.” Olivet wrote in its initial

message to Away: “We have studied your product and are very impressed and humbled.” Later,

Away and Olivet entered into a nondisclosure agreement pursuant to which Away disclosed

proprietary and confidential information to Olivet for the purpose of evaluating whether Olivet


                                                1
          Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 2 of 30



could manufacture Away’s polycarbonate luggage in a manner that exactly replicates Away’s

products that are produced by its current manufacturers. For its part, Olivet agreed to use such

information “only for its consideration internally of a business relationship or transaction between

the parties, and its performance in any resulting arrangement, but not for any other purpose . . . .”

        2.       Included among the proprietary and confidential information disclosed by Away to

Olivet under the parties’ nondisclosure agreement were details concerning Away’s materials

specifications, supply chain, production volume, and specific feedback concerning how to make

Olivet’s shell samples identical to Away’s matte finish.

        3.       In November 2018, after extended discussions regarding a potential partnership

through which Olivet would manufacture Away’s polycarbonate luggage line, Away notified

Olivet that it would not be using Olivet’s manufacturing facilities due to existing tariffs on

suitcases and raw materials. Away indicated it would reassess the possibility of a manufacturing

relationship with Olivet in several months and offered to “regroup” with Olivet in March 2019.

Olivet responded “we understand” and indicated it would “reach back out in March.”

        4.       On or about January 7, 2019, Macy’s began offering for sale on its website and in

retail stores the Trips Luggage Collection, a line of luggage that Olivet deliberately designed to,

and that does, look strikingly similar to Away’s distinctive polycarbonate collection. The Macy’s

website acknowledged that the “TRIPS luggage encompasses the look and quality of the most

notable name brands in luggage . . . .” Away, one of the most notable name brands in luggage,

wrote to Macy’s the next day, asking that Macy’s remove the Trips Luggage Collection from its

website and retail stores. Macy’s responded that the “the TRIPS Luggage collection you identified

in your January 8, 2019 notice (the ‘Accused Product’) was supplied to us by Olivet International

Inc. (‘Olivet’) . . . .”




                                                  2
         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 3 of 30



       5.      Away brings this action to hold Olivet accountable for its willful misappropriation

of Away’s trade secrets, its intentional breach of the parties’ nondisclosure agreement, and its

deliberate infringement of Away’s trade dress for which Macy’s is also liable. Among other relief,

Away seeks compensatory damages, treble damages, Defendants’ profits, enhanced profits,

exemplary damages, attorneys’ fees, and an injunction that enjoins Olivet from, among other

things, making, selling, or supplying the products in the Trips Luggage Collection, and that enjoins

Macy’s from advertising, offering to sell, and selling those products.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this

action arises, in part, under the federal Defend Trade Secrets Act, 18 U.S.C. § 1832, and under

Section 39 of the Trademark Act of 1946 (the “Lanham Act”), 15 U.S.C. § 1121, and under 28

U.S.C. § 1338. This Court also has jurisdiction under 28 U.S.C. § 1332 because the parties are of

diverse citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

The Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a).

       7.      This Court has personal jurisdiction over Defendants because they conduct or have

conducted substantial business and have promoted the Trips Luggage Collection in the State of

New York and in this District, have purposefully availed themselves of the privilege of conducting

business in New York, have contracted directly with a company in New York (Away) where Olivet

consented to “exclusive jurisdiction . . . in the federal and state courts located in New York City,”

have misappropriated trade secrets that they obtained from New York, and have harmed and

continue to harm Away in this District by misappropriating Away’s trade secrets and infringing

Away’s trade dress.




                                                 3
         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 4 of 30



       8.      Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events or

omissions giving rise to this action occurred in this District. In addition, Olivet consented to venue

in this District in its nondisclosure agreement with Away. Venue lies in the Southern District of

New York.

                                             PARTIES

       9.      Plaintiff Away is a corporation organized and existing under the laws of Delaware,

with a principal place of business at 82 Mercer St., New York, NY 10012.

       10.     On information and belief Defendant Olivet is a corporation organized and existing

under the laws of California, with offices at 85 Fifth Avenue, 10th Floor, New York, NY 10003,

and a principal place of business at 11015 Hopkins Street, Mira Loma, CA 91752.

       11.     On information and belief, Defendant Macy’s is a corporation organized and

existing under the laws of Delaware, with corporate offices at 151 West 34th Street, New York,

NY 10001, and a principal places of business at 7 West Seventh Street, Cincinnati, OH 45202.

                                  FACTUAL ALLEGATIONS

                         Away Luggage: The Polycarbonate Collection

       12.     Based in New York City, Away sells a number of successful collections of luggage

in its online store (www.awaytravel.com) and at its own retail stores in New York City, Los

Angeles, San Francisco, Austin, Chicago, Boston, and London. In the last year alone, Away

luggage has been featured in approximately 2,000 stories in the press. Away was also listed in

Forbes magazine’s 2018 list of “The Next Billion-Dollar Startups.”

       13.     Away’s original and best-known line of luggage is its polycarbonate collection.

The polycarbonate luggage is available in five sizes: “The Carry-On,” “The Bigger Carry-On,”

“The Medium,” “The Large,” and the “Kids Carry-On.”




                                                  4
         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 5 of 30



       14.     Through its significant investment of time and money, Away developed the

distinctive look and feel of the products in this line (the “Away Trade Dress”). Specifically, the

Away Trade Dress consists of a unique and distinctive combination and arrangement of the

following elements:

       a.      The polycarbonate material has a matte finish with a grainy texture in muted
               colors;

       b.      The overall shape of the suitcase is a rounded rectangle, whether viewed
               from the front, the side, or the top;

       c.      The surface of the suitcase has horizontal, indented ridges, which are evenly
               spaced and extend around the sides of the suitcase;

       d.      The zipper is black and is held in place and framed by a black welt that runs
               around the perimeter of the suitcase;

       e.      The remaining elements of the suitcase have rounded edges and are
               consistently featured in black, which stand out against the suitcase’s colored
               background, highlighting their distinctiveness:

                       i.     The AWAY trademark is shown on a black name
                              plate in a small, rounded rectangular indentation;

                      ii.     There are two rounded black handles in parallel on
                              the top: one is fixed and the other telescopes;

                   iii.       The same rounded black handle design is used on the
                              side of the suitcase;

                    iv.       The telescoping handle extends from a rounded black
                              framed housing;

                      v.      There is a black combination lock with rounded
                              corners on the top of the suitcase;

                    vi.       The suitcase rolls on four black wheels, which are
                              attached to the suitcase by rounded black corners,
                              such that the shape of the bottom of the suitcase
                              mirrors the rounded top of the suitcase;

                   vii.       On the Medium and Large models, the pegs on which
                              the suitcase sits when rested on its side are rounded
                              and black; and



                                                 5
            Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 6 of 30



       f.       The combination lock, the fixed handle, and the telescoping handle are
                centered on the top of the suitcase horizontally in parallel.

       15.      The Away Trade Dress is shown below in the following representative

photographs:




       16.      The foregoing combination and arrangement of design elements is non-functional.

The Away Trade Dress does not provide Away any competitive advantage other than as a source-

identifying mark and does not affect the cost or quality of the suitcases in Away’s polycarbonate

line. Further, countless other suitcases have the same functional components as Away’s luggage,

but they are designed and arranged differently. For example, while many suitcases have a

telescoping handle, a fixed handle, a combination lock, and a zipper, there is no functional reason

why those elements need to be black, rounded, and oriented in the particular way they are arranged

in the Away Trade Dress. Therefore, Defendants and other luggage manufacturers and sellers

would not be put at a competitive disadvantage if they were precluded from replicating the unique

and distinctive Away Trade Dress.




                                                6
         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 7 of 30



       17.      In addition to being original and inherently distinctive, the Away Trade Dress has

acquired secondary meaning. As a result of Away’s efforts at promoting and building its brand—

including using a consistent and distinctive look and feel across its most popular line of products—

the Away brand has become enormously popular and successful. Away has spent millions of

dollars marketing its brand and, specifically, luggage featuring its trade dress. In the past 12

months alone, the luggage has been featured in approximately 2,000 stories in the press, many of

which illustrate the Away Trade Dress, and many feature well-known celebrities along with the

trade dress. The luggage has been shown in a number of successful television shows, including

Homeland and Blackish. Away has endorsement arrangements with multiple celebrities, including

NBA star Dwyane Wade. Away’s Facebook page has garnered over 90,000 “likes” and its

Instagram account has 369,000 followers. Away was recently listed in Forbes magazine’s list of

“The Next Billion-Dollar Startups 2018.” Away’s polycarbonate line of suitcases bearing the

Away Trade Dress has yielded over $100 million of sales in the U.S. over the past year. As a

result, consumers have come to associate Away’s high-quality luggage with the Away Trade Dress

and, conversely, consumers recognize the distinctive Away Trade Dress as a designation of source.

       18.      The Away Trade Dress represents the enormous goodwill of Away, signifying

products that are of high quality and that derive exclusively from Away. Away places great

importance on ensuring that its brand and trade dress are connected only to such high quality

products originating from Away. As such, with the rare exception of collaboration products

designed and sold with a designated partner (such as Nordstrom), Away’s suitcases are sold

exclusively on Away’s website, awaytravel.com, and in Away-operated retail stores. Away does

not license its products, wholesale or sell through any third-party retailers (subject to the exception

noted above).




                                                  7
          Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 8 of 30



        19.      Away will suffer irreparable harm if others are allowed to trade on Away’s

reputation and goodwill by offering goods that mimic the Away Trade Dress. Unfortunately, as

discussed below, that is precisely what Defendants are doing.

                Olivet Contacts Away Regarding a Potential Business Opportunity

        20.      On or about August 9, 2017, Olivet sent an unsolicited message with the subject

line “Potential Business Opportunity” to help@awaytravel.com. Scott Butler, a Vice President at

Olivet, wrote: “Like Away, we manufacture luggage.” He continued: “We have studied your

product and are very impressed and humbled.           I would like to to [sic] meet and discuss

opportunities to develop a partnership.” Mr. Butler’s message went on to address Olivet’s

manufacturing capabilities in Los Angeles and China.

        21.      Within days, Away and Olivet engaged in discussions regarding a potential

business relationship. Preliminary discussions between Away and Olivet culminated in a factory

tour of Olivet’s Los Angeles facility and the execution of a nondisclosure agreement titled, “JRSK,

INC. MUTUAL NONDISCLOSURE AGREEMENT” (“Agreement”). During this tour, Olivet

personnel stated that Olivet had never produced a suitcase with a matte surface before.

                               Olivet’s Nondisclosure Agreement

        22.      The effective date of the Agreement is February 27, 2018. The stated purpose of

the Agreement was “[t]o explore the possibility of a business relationship between [Away] and

[Olivet], for the purpose of exploring a potential partnership opportunity . . . .” (bold emphasis

in original).

        23.        The Agreement defined the term “Proprietary Information” to include “all

financial, business, legal and technical information of Discloser or any of its affiliates, suppliers,

customers and employees (including information about research, development, operations,




                                                  8
         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 9 of 30



marketing, transactions, regulatory affairs, discoveries, inventions, methods, processes, articles,

materials, algorithms, software, specifications, designs, drawings, data, strategies, plans,

prospects, know-how and ideas, whether tangible or intangible, and including all copies, abstracts,

summaries, analyses and other derivatives thereof), that is marked or otherwise identified as

proprietary or confidential at the time of disclosure, or that by its nature would be understood by

a reasonable person to be proprietary or confidential.”

       24.      In the event Olivet received “Proprietary Information” from Away, Olivet agreed

“to use the Proprietary Information only for its consideration internally of a business relationship

or transaction between the parties, and its performance in any resulting arrangement, but not for

any other purpose.” Among other things, Olivet also agreed “not to copy [Away’s] Proprietary

Information.”

       25.      The Agreement also addressed potential remedies in the event of a breach or

potential breach by Olivet: “Due to the unique nature of Proprietary Information, the parties agree

that any breach or threatened breach of this Agreement will cause not only financial harm to

[Away], but also irreparable harm for which money damages will not be an adequate remedy.”

Indeed, Olivet expressly agreed that, in the event of a breach or threatened breach, Away “shall be

entitled, in addition to any other legal or equitable remedies, to an injunction or similar equitable

relief against any such breach or threatened breach without the necessity of posting any bond.”

       26.      The Agreement further states: (1) that it “shall be governed by and construed in

accordance with the laws of the State of New York, without regard to the conflicts of laws

provisions thereof;” and (2) that “[e]xclusive jurisdiction and venue for any action arising under

this Agreement shall be in the federal and state courts located in New York City, and both parties

hereby consent to such jurisdiction and venue for this purpose.”




                                                 9
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 10 of 30



                      Away Discloses Proprietary Information to Olivet

       27.     Under the terms of the Agreement, Away disclosed to Olivet confidential and

proprietary information relating to Away’s materials specifications, supply chain, and production

volume. Away also provided feedback and suggestions concerning how Olivet could modify a

shell sample provided to Away. In fact, on or about May 25, 2018, Away reviewed a sample

polycarbonate shell from Olivet and provided feedback regarding how to make the sample appear

more like Away’s matte finish.       Upon information and belief, Olivet made changes and

improvements to its sample shell in response to Away’s feedback and suggestions.

                        Olivet Breaches the Nondisclosure Agreement

       28.     On November 12, 2018, Away notified Olivet that Away would not be partnering

with Olivet. Away explained: “With the current tariff situation for suitcases and raw material out

of China, we are not able to engage new factories.” Nonetheless, Away offered to “reassess”

during the first quarter of 2019 and “regroup” with Olivet in March. Olivet responded as follows:

“[W]e understand and will reach back out in March. Happy holidays to all the folks at Away.”

       29.     Upon information and belief, Olivet entered into an agreement with Macy’s to

manufacture and supply polycarbonate luggage on an exclusive basis. Upon information and

belief, Olivet used Away’s confidential, proprietary, and trade secret information—including

Away’s feedback about how to make the suitcase’s shell look more like Away’s matte finish—to

design, manufacture, and supply the polycarbonate luggage for Macy’s, which Macy’s would later

sell under the brand name “Trips Luggage Collection.”

                                   Trips Luggage Collection

       30.     Upon information and belief, after losing out on Away’s business, Olivet

intentionally designed a line of suitcases called the “Trips Luggage Collection” that copies the




                                               10
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 11 of 30



look and feel of the Away Trade Dress (the “Infringing Trips Luggage”). Upon information and

belief, Olivet copied the Away Trade Dress on the Infringing Trips Luggage with the support and

active encouragement of Macy’s.

       31.    The images below show a side-by-side comparison of The Bigger Carry-On Away

polycarbonate suitcase and the Trips 22” Carry-On Spinner Suitcase, as shown on their respective

webpages:

              Away Luggage                                  Trips Luggage




                                              11
Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 12 of 30



    Away Luggage                        Trips Luggage




                              12
Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 13 of 30



    Away Luggage                        Trips Luggage




                              13
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 14 of 30



              Away Luggage                                  Trips Luggage




       32.    The visual similarity between Away’s product line and the Infringing Trips

Luggage is striking because Olivet copied nearly all of the elements that make up the Away Trade

Dress and combined and arranged them in a nearly-identical manner:




                                              14
         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 15 of 30



               Away Trade Dress                              Infringing Trips Luggage

 Made of polycarbonate material with a matte Made of polycarbonate material with a matte
 finish with a grainy texture in muted colors. finish with a grainy texture in muted colors.
 Shaped like a rounded rectangle, whether Shaped like a rounded rectangle, whether
 viewed from the front, the side or the top. viewed from the front, the side or the top.
 Covered with horizontal, indented ridges, Covered with horizontal, indented ridges,
 which are evenly spaced and extend around which are evenly spaced and extend around
 the sides of the suitcase.                the sides of the suitcase.
 The zipper is black and is held in place and The zipper is black and is held in place and
 framed by a black welt that runs around the framed by a black welt that runs around the
 perimeter of the suitcase.                   perimeter of the suitcase.
 The remaining elements of the suitcase have        The remaining elements of the suitcase have
 rounded edges and are consistently featured in     rounded edges and are consistently featured in
 black, which stand out against the suitcase’s      black, which stand out against the suitcase’s
 colored background, including:                     colored background, including:
         The name plate on the front of the              The name plate on the top of the
          suitcase that displays the AWAY                  suitcase that displays the “TRIPS”
          trademark;                                       name;
         The fixed and telescoping handles on            The fixed and telescoping handles on
          the top of the suitcase;                         the top of the suitcase;
         The handle on the side of the suitcase;         The handle on the side of the suitcase;
         The housing for the telescoping                 The housing for the telescoping
          handle;                                          handle;
         The combination lock on the top of the          The combination lock on the side of
          suitcase;                                        the suitcase;
         The suitcase’s wheels, which are                The suitcase’s wheels, which are
          attached to the suitcase by rounded,             attached to the suitcase by rounded,
          black corners; and                               black corners; and
         On the Medium and Large models, the             On the 29” Check-in Spinner model,
          pegs on which the suitcase sits when             the pegs on which the suitcase sits
          rested on its side are rounded and               when rested on its side are rounded
          black.                                           and black.
 The combination lock, the fixed handle, and The name plate, the fixed handle, and the
 the telescoping handle are centered on the top telescoping handle are centered on the top of
 of the suitcase horizontally in parallel.      the suitcase horizontally in parallel.

         33.   None of the minimal changes that Olivet made to the design of the Infringing Trips

Luggage would be noticeable to an ordinary consumer. On the contrary, an ordinary consumer

would be deceived into thinking that the Infringing Trips Luggage originates from, or is



                                                15
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 16 of 30



authorized, sponsored, or approved by Away, or that Away and Defendants are otherwise

connected or associated. The confusion is deepened by the fact that the Infringing Trips Luggage

comes in a nearly identical selection of colors as Away’s polycarbonate line, albeit a more limited

selection. The Macy’s website further adds to the confusion because its landing page for the

Infringing Trips Luggage copies the look and feel of the Away website by using product photos

that mimic those on the Away website. Similarly, upon information and belief, Macy’s employees

and Olivet representatives have made comments to consumers in Macy’s brick-and-mortar stores

that “Trips” products are “just like Away, only cheaper” and made with identical materials. Under

these circumstances, even the most careful consumer would be confused by Defendants’

unauthorized copying of the Away Trade Dress.

       34.     Indeed, there is evidence that consumers have actually been deceived as a result of

Defendants’ infringement of the Away Trade Dress. For example, this review on the Macy’s

website mistakenly refers to the Infringing Trips Luggage as “Away”:




       35.     Another consumer who bought a “Trips” product from Macy’s mistakenly

contacted Away to activate her warranty, having been duped into believing that the “Trips” product

she purchased from Macy’s originated from Away:




                                                16
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 17 of 30



       36.    On Delighted, a customer feedback platform, Away received the following negative

comment from a consumer who thought that Macy’s was selling Away suitcases at a lower price:




       37.    On the Instagram post shown below (Instagram.com/p/BtQkN_fnlH7), which was

sponsored by Olivet and/or Macy’s, multiple commenters mistook the Infringing Trips Luggage

posted by “simplycyn” for an Away suitcase. One posted that she “[t]hought this was the Away

luggage”:




                                             17
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 18 of 30



       38.    Another commenter on that post stated that she had the “same suitcase,” but her

Instagram account reflects that she actually has an Away suitcase:




                                               18
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 19 of 30



       39.     Potential consumers were similarly confused by another Instagram post

(Instagram.com/p/BtRK_x_lStj) that was also sponsored by Olivet and/or Macy’s:




       40.     In addition to evidencing the likelihood of confusion generated by Defendants’

infringement of the Away Trade Dress, these examples of actual confusion demonstrate that the

Away Trade Dress is distinctive and has acquired secondary meaning because actual and potential

consumers linked the Infringing Trips Luggage to Away based solely on its similar appearance.

       41.     Even if consumers figure out that the Infringing Trips Luggage products are not

Away products prior to purchase, the confusion generated by Defendants’ infringement of the

Away Trade Dress is likely to, and has, generated initial interest in their luggage products. Further,

to the extent consumers who purchase the Infringing Trips Luggage appreciate that it is not

associated with Away, other potential consumers who see the Infringing Trips Luggage in public

(e.g., while traveling) would still be deceived by its duplication of the Away Trade Dress.


                                                 19
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 20 of 30



       42.     The Infringing Trips Luggage was intended to, and does, compete with Away’s

polycarbonate line. Macy’s began selling the Infringing Trips Luggage on the Macy’s website in

January 2019. The Infringing Trips Luggage is still being sold on the Macy’s website and in

Macy’s brick-and-mortar stores in direct competition with Away. Worse yet, Macy’s has recently

begun promoting the Infringing Trips Luggage through a television advertisement, thus even

further enhancing the amount of confusion in the marketplace.

       43.     Defendants’ intent to deceive consumers is evident from the Macy’s website. Until

recently, the website acknowledged that the “TRIPS luggage encompasses the look and quality of

the most notable name brands in luggage . . . .” (emphasis added). In addition, until recently, if a

consumer searched the Macy’s website for “Away luggage”, the search would take them to a

landing page for the Infringing Trips Luggage. Below is a screenshot of the Macy’s website taken

in January 2019:




                                                20
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 21 of 30



       44.     Defendants’ design, manufacturing, marketing, offering for sale and sale of the

Infringing Trips Luggage has irreparably harmed the Away Trade Dress and the Away brand and

its goodwill. This harm is compounded by the fact that the Infringing Trips Luggage is inferior in

quality to Away’s luggage. In addition, Defendants’ sale of the Infringing Trips Luggage has

diverted sales from Away to Defendants.

                                              COUNT I

                          TRADE SECRET MISAPPROPRIATION

                                     (AGAINST OLIVET)

       45.     Away repeats each of the allegations above as if fully set forth herein.

       46.     Away’s proprietary financial, product, manufacturing, marketing, business, and

customer information (“Trade Secrets”) are statutory trade secrets protected by the Defend Trade

Secrets Act, 18 U.S.C. §§ 1836, 1839.

       47.     Away’s Trade Secrets are sufficiently secret to derive economic value from not

being generally known or readily ascertainable through means by other persons who could obtain

economic value for their disclosure or use.

       48.      Away has taken reasonable measures to protect the secrecy and confidentiality of

its Trade Secrets, including by consistently requiring any parties to whom it discloses Trade Secret

information to sign confidentiality and/or nondisclosure agreements.

       49.     On or after May 11, 2016, the effective date of the Defend Trade Secrets Act, Olivet

misappropriated Away’s Trade Secrets through improper disclosure and/or use without Away’s

express or implied consent.

       50.     Olivet intentionally misappropriated Away’s Trade Secrets by, among other things,

(i) obtaining the information by falsely representing that Olivet was interested in entering into a




                                                21
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 22 of 30



business relationship with Away, (ii) inducing Away to share its Trade Secrets with the intention

of using them to further Olivet’s business dealings with third parties, including Macy’s, and (iii)

improperly using the Trade Secrets to design, produce, and supply products that directly compete

with Away’s polycarbonate luggage collection.

       51.     The trade secret information misappropriated by Olivet relates to the Infringing

Trips Luggage sold by Macy’s, which is used in, and intended for use in, interstate and foreign

commerce.

       52.     As a competitor of Away, there exists a genuine and imminent threat that Olivet

will continue to use Away’s Trade Secrets in the course of its business dealings.

       53.     Away has suffered and will suffer damages in an amount to be proven at trial as a

direct result of Olivet’s misappropriation of Away’s Trade Secrets.

       54.     Olivet’s misappropriation of Away’s Trade Secrets has been willful and malicious,

and entitles Away to exemplary damages and an award of attorneys’ fees pursuant to the Defend

Trade Secrets Act, 18 U.S.C. § 1836(b)(3).

       55.     Away is also entitled to injunctive relief to prevent the continued misappropriation

of its Trade Secrets by Olivet. Olivet’s misappropriation has caused and will cause Away to suffer

substantial and irreparable harm, unless Olivet is enjoined from retaining and using Away’s Trade

Secrets, including by continuing to produce the Infringing Trips Luggage for Macy’s.

                                           COUNT II

                                  BREACH OF CONTRACT

                                     (AGAINST OLIVET)

       56.     Away repeats each of the allegations above as if fully set forth herein.




                                                22
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 23 of 30



       57.     As previously alleged herein, Olivet intentionally breached its obligations under the

nondisclosure agreement with Away by using and copying Away’s “Proprietary Information” for

reasons other than Olivet’s internal consideration of a business relationship and/or transaction with

Away, including, for example, by designing, making, and supplying polycarbonate luggage

products that Macy’s sells under the “Trips” brand name.

       58.     Away has suffered and will suffer damages in an amount to be proven at trial as a

direct result of Olivet’s breach of the parties’ nondisclosure agreement.

       59.     According to the express terms of the nondisclosure agreement, Olivet agreed that

its breach of the nondisclosure agreement would result not only in financial harm to Away, but

also irreparable harm for which money damages would not be an adequate remedy.

       60.     According to the express terms of the nondisclosure agreement, Olivet also agreed

that Away shall be entitled to injunctive or similar equitable relief against breach by Olivet without

the necessity of posting any bond, in addition to any other available legal or equitable remedies.

Olivet’s breach of the nondisclosure agreement has caused and will cause Away to suffer

substantial and irreparable harm, unless Olivet is enjoined from continuing to produce the

Infringing Trips Luggage for Macy’s.

                                                COUNT III

             FEDERAL TRADE DRESS INFRINGEMENT, FALSE DESIGNATION OF
                  ORIGIN AND UNFAIR COMPETITION, 15 U.S.C. § 1125(a)

                              (AGAINST OLIVET AND MACY’S)

       61.     Away repeats each of the allegations above as if fully set forth herein.

       62.     Away owns all right, title, and interest in and to the Away Trade Dress.

       63.     The Away Trade Dress is non-functional and highly distinctive, and has become

associated in the public mind with luggage of the highest quality and reputation finding their source



                                                 23
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 24 of 30



in Away. The Away Trade Dress has acquired secondary meaning by virtue of Away’s extensive

advertising for its luggage products featuring the Away Trade Dress, countless social media shares

of photos of those products, celebrity endorsements of those products, unsolicited media coverage

of those products, and unprecedented commercial sales in the U.S. of those products.

       64.     Without Away’s authorization or consent, and having knowledge of Away’s prior

rights in the Away Trade Dress, Olivet has designed, manufactured, and distributed to Macy’s

products that infringe the Away Trade Dress.

       65.     Without Away’s authorization or consent, and having knowledge of Away’s prior

rights in the Away Trade Dress, Macy’s has advertised, offered for sale, and sold products that

infringe the Away Trade Dress to the consuming public in direct competition with Away, in or

affecting interstate commerce.

       66.     Upon information and belief, Defendants’ conduct is willful, deliberate, and in bad

faith, and undertaken with full knowledge of Away’s rights and for the deliberate purpose of

harming Away and its goodwill.

       67.     The Infringing Trips Luggage is confusingly similar to the Away Trade Dress. The

Infringing Trips Luggage features a design that closely mimics the look and feel of the Away Trade

Dress and thus causes members of the public to believe, falsely, that Defendants’ Infringing Trips

Luggage originates from, or is authorized, sponsored or approved by, Away, or that Away and

Defendants are otherwise connected or associated.

       68.     Defendants’ infringement has caused, and unless enjoined, will continue to cause a

likelihood of confusion and deception of members of the public—both at the point of sale and

post-sale—thus causing injury to Away’s brand and goodwill that are linked in consumers’ minds

to the Away Trade Dress. In addition, Defendants’ wrongful conduct has diverted sales and profits




                                               24
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 25 of 30



from Away to defendants and caused Away other damages in an amount to be proven at trial,

including Defendants’ profits and Away’s lost profits.

       69.    Away has no adequate remedy at law. If Defendants’ infringement of the Away

Trade Dress is not enjoined, Away will continue to suffer irreparable harm and injury to its

goodwill and reputation.

       70.    Defendants’ unauthorized duplication of the Away Trade Dress thus constitutes

trade dress infringement, false designation of origin and unfair competition in violation of 15

U.S.C. § 1125(a).

       71.    Defendants’ acts are exceptional within the meaning of 15 U.S.C. § 1117.

                                              COUNT IV

          CONTRIBUTORY FEDERAL TRADE DRESS INFRINGEMENT, FALSE
        DESIGNATION OF ORIGIN AND UNFAIR COMPETITION, 15 U.S.C. § 1125(a)

                                        (AGAINST MACY’S)

       72.    Away repeats each of the allegations above as if fully set forth herein.

       73.    In addition to its direct violations of 15 U.S.C. § 1125(a), Macy’s is also liable for

contributory trade dress infringement, false designation of origin, and unfair competition in

violation of 15 U.S.C. § 1125(a). Upon information and belief, Macy’s induced Olivet to infringe

the Away Trade Dress. The Infringing Trips Luggage is marketed as being “Created for Macy’s.”

       74.    In addition, Macy’s has deliberately or recklessly disregarded Away’s written

warning that Olivet’s design, manufacture, and sale to Macy’s of the Infringing Trips Luggage

constitutes infringement of the Away Trade Dress. Macy’s has, on information and belief,

continued to place orders for the Infringing Trips Luggage with Olivet, and has continued to sell

such products to consumers. By selling the Infringing Trips Luggage to the consuming public,

Macy’s has facilitated and contributed to Olivet’s infringement of the Away Trade Dress, and has



                                               25
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 26 of 30



received a direct financial benefit for providing such services. As such, Macy’s is contributorily

liable for Olivet’s infringement of the Away Trade Dress.

       75.     Away has no adequate remedy at law. If Macy’s contributory infringement of the

Away Trade Dress is not enjoined, Away will continue to suffer irreparable harm and injury to its

goodwill and reputation.

       76.     Macy’s acts are exceptional within the meaning of 15 U.S.C. § 1117.

                                            COUNT V

                        INJURY TO BUSINESS REPUTATION
                   AND TRADE DRESS DILUTION, N.Y. G.B.L. § 360-1

                             (AGAINST OLIVET AND MACY’S)

       77.     Away repeats each of the allegations above as if fully set forth herein.

       78.     Defendants’ illegal acts as set forth above have caused and will cause injury to

Away by tarnishing Away’s valuable reputation and diluting or blurring the distinctiveness of the

Away Trade Dress in violation of New York General Business Law § 360-1.

       79.     Away does not have an adequate remedy at law, and will continue to be damaged

by Defendants’ sale of the Infringing Trips Luggage unless this Court enjoins Defendants from

such deceptive business practices.

                                            COUNT VI

         UNLAWFUL DECEPTIVE ACTS AND PRACTICES, N.Y. G.B.L. § 349

                             (AGAINST OLIVET AND MACY’S)

       80.     Away repeats each of the allegations above as if fully set forth herein.

       81.     Defendants’ illegal acts as set forth above constitute deceptive acts and business

practices of a recurring nature and have caused and will cause injury to the public at large, as well

as Away, in violation of N.Y. G.B.L. § 349.



                                                 26
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 27 of 30



       82.    Away does not have an adequate remedy at law, and will continue to be damaged

by Defendants’ sale of the Infringing Trips Luggage unless this Court enjoins Defendants from

such deceptive business practices.

                                         COUNT VII

             TRADE DRESS INFRINGEMENT AND UNFAIR COMPETITION
                      UNDER NEW YORK COMMON LAW

                            (AGAINST OLIVET AND MACY’S)

       83.    Away repeats each of the allegations above as if fully set forth herein.

       84.    Away has built up valuable goodwill in the Away Trade Dress. As such, the Away

Trade Dress has become associated with Away’s luggage products, and has come to symbolize the

reputation for quality and excellence of Away’s luggage products.

       85.    Defendants’ wrongful use of colorable imitations of the Away Trade Dress as

alleged herein is likely to deceive the public into believing falsely that their Infringing Trips

Luggage originates from, or is authorized, sponsored or approved by, Away, or that Away and

Defendants are otherwise connected or associated. Defendants have unfairly competed with Away

in violation of New York common law and laws of states in which Defendants have marketed and

sold the Infringing Trips Luggage.

       86.    Upon information and belief, such actions were taken by Defendants in a deliberate

attempt to misappropriate and trade off of the goodwill and valuable reputation of Away and the

Away Trade Dress. Such action is a willful attempt by Defendants to usurp the goodwill in Away’s

rights to the Away Trade Dress, and constitutes unfair competition in violation of New York

common law and laws of states in which Defendants have marketed and sold the Infringing Trips

Luggage.




                                               27
        Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 28 of 30



       87.      As a direct and proximate result of Defendants’ conduct, Away has suffered

damage to its valuable Away Trade Dress, and other damages in an amount to be proved at trial.

       88.      Away does not have an adequate remedy at law, and will continue to be damaged

by Defendants’ sale of the Infringing Trips Luggage unless this Court enjoins Defendants from

such deceptive business practices.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Away respectfully requests that the Court enter an Order:

       1.       That Olivet, its officers, members, directors, agents, servants, employees,

confederates, representatives, and all persons acting in concert or participation with them, be

permanently enjoined and restrained from misappropriating Away’s trade secrets relating to its

polycarbonate collection and related confidential and/or proprietary information (as defined in the

Agreement), including by acquiring, using or disclosing such information.

       2.       That Olivet be required to return to Away, or otherwise destroy, any and all

documents and information in its possession containing Away’s trade secrets relating to its

polycarbonate collection and related confidential and/or proprietary information (as defined in the

Agreement).

       3.       That Defendants, their officers, members, directors, agents, servants, employees,

confederates, representatives, and all persons acting in concert or participation with them, be

permanently enjoined and restrained from:

              (i) Manufacturing, importing, distributing, advertising, offering to sell or
                  selling the Infringing Trips Luggage or any colorable imitations of the
                  Infringing Trips Luggage;

             (ii) Using the Away Trade Dress or any confusingly similar trade dress on
                  luggage;




                                                28
         Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 29 of 30



              (iii) Using the Away Trade Dress, or any confusingly similar trade dress, in
                    connection with the advertisement, offer to sell or sale of any luggage
                    products;

              (iv) Using any false designation of origin, or representing or suggesting
                   directly or by implication that Defendants, or any other brands created by
                   Defendants, or their luggage, are affiliated with, associated with,
                   authorized by, or otherwise connected to Away, or that Defendants are
                   authorized by Away to use the Away Trade Dress;

              (v) Engaging in any other activity constituting unfair competition with Away,
                  or constituting infringement of the Away Trade Dress; and

              (vi) Assisting, aiding, or abetting any other person or business entity in
                   engaging or performing any of the activities referred to in subparagraphs
                   (i) through (v) above, or effecting any assignments or transfers, forming
                   new entities or associations, or utilizing any other device for the purpose
                   of circumventing or otherwise avoiding the prohibitions set forth in
                   subparagraphs (i) through (v) above.

        4.       That Defendants be required to deliver to the Court for destruction, or show proof

of destruction of, any and all Infringing Trips Luggage products, and any advertising and

promotional materials relating to the Infringing Trips Luggage.

        5.       That Defendants be directed to file with the Court and serve on Away, within thirty

(30) days after entry of a final injunction, a report in writing under oath setting forth in detail the

manner and form in which Defendants have complied with the injunction.

        6.       That Defendants account for and pay over to Away profits realized by Defendants

in connection with their marketing and sale of the Infringing Trips Luggage and their copying and

infringement of the Away Trade Dress.

        7.       That Away recover its actual damages.

        8.       That the Court award enhanced profits and treble damages.

        9.       That Away be awarded punitive damages.

        10.      That Away be awarded interest, including pre-judgment interest, on the foregoing

sums.


                                                  29
            Case 1:19-cv-02589-GHW Document 1 Filed 03/22/19 Page 30 of 30



        11.       That the Court deem this to be an exceptional case and that Defendants pay Away

the costs   of this action   and Away's reasonable attorneys'    fees and expenses.

        12.       That the Court direct such other actions as the Court may deem just and proper to

prevent the public from deriving the mistaken impression           that any products or services offered,

advertised, or promoted by or on behalf       of Defendants are authorized       by Away or related in any

way to Away's products or services.

        13.       That Away has such other and further relief as the Court may deem just and proper.




 Dated: March 22, 2019                                     Respectfully submitted,




                                                           Colin Cabral
                                                           PROSKAUER ROSE LLP
                                                           2029 Century Park East
                                                           Los Angeles, CA 90067
                                                           (310) 284-5611 (telephone)
                                                           (310) 557-2193 (facsimile)
                                                           ccabral@proskauer. corn

                                                           Alexander Kaplan
                                                           Jeffrey Warshafsky
                                                           PROSKAUER ROSE LLP
                                                           11 Times Square
                                                           New York, NY 10036
                                                           (212) 969-3000 (telephone)
                                                           (212) 969-2900 (facsimile)
                                                           akaplan@proskauer. corn
                                                           jwarshafsky@proskauer. corn
                                                           Attorneys   for Plaintiff JRSK Inc. dlbla   Away




                                                      30
